Title: To James Madison from Robert R. Livingston, 4 September 1804
From: Livingston, Robert R.
To: Madison, James


Private
Sir
Paris 4th. Sepr. 1804
I have just recd the enclosed from Mr Pinkney with directions to forward them to you after having read them, which I have but just had the leisure to do as the gent who is to carry them sets off directly. They contain the only direct intelligence on the subject of our affairs in Spain that I have recd. Mr. Pinkneys letters to me having never reached me. Tho the conveyance by which you will receive this is very safe, yet it is so important that one of the subjects mentioned in Mr. Pinkneys letter to you should not be known, that if time had been allowed me I should have put his letter in cypher, as the discovery of a sentiment of that nature would be very alarming in Eu⟨rope⟩ & I own is not consonant to my opinion of the true feeling of the United States, but of this you are the best judge. I am Dear Sir With the most perfect esteem Your Most Ob hum Servt.
Robt. R. Livingston
